Title: Thomas Jefferson to Reuben Perry, 10 May 1811
From: Jefferson, Thomas
To: Perry, Reuben


          
            Sir
            Monticello May 10. 11
          
             Immediately on the reciept of your letter,    I desired mr Bacon to be on the lookout for Hubbard, and to apprise the Patroles of him & to inform them of the reward you had offered which I would advance for you. I moreover engaged a trusty negro man of my own, and promised him a reward on my own account if he could inform us so that he should be taken. he has not been heard of. yet I have no doubt he was had been here as you were informed, which I infer from the correctness of the name of the man you were told brought him, & from his character. he belongs to mr Randolph, not to me, & runs the river pretty constantly.
           My boat will start to Lynchburg as soon as it has got all my flour down from hence; which will be in about one trip more. she will carry the 4. pair of glass doors with their jambs & soffites, & the semicircular windows, all ready glazed for hanging. I must pray you to be in readiness to come the moment of my arrival at Poplar Forest to put them all up, that it may be done while I am there. I shall not set out from hence till the boat has started for Lynchburg. Your’s etc
          
            Th:
            Jefferson
        